Citation Nr: 0122816	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-22 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to service connection for claimed hypertension.  




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel









INTRODUCTION

The veteran had active service from March 1963 to February 
1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the RO.  

The veteran failed to report to a personal hearing before a 
Member of the Board scheduled for August 2001.  



REMAND

In this case, the veteran contends that he developed 
hypertension during active service, and as such, service 
connection should be granted for that disability.

A careful review of the veteran's service medical records 
shows that a March 1963 examination on induction indicated 
that the veteran's blood pressure reading was 140/90.  The 
examination was negative for a diagnosis of hypertension.  

The veteran was referred to a medical clinic in December 1964 
with a provisional diagnosis of hypertension.  According to 
the December 1964 medical clinic report, hypertension was 
found at the time of the veteran's separation physical, but 
there was no findings indicating the specific etiology.  

According to the report, the veteran had been in good health 
all of his life.  He never had hypertension prior to the 
recent physical examination.  The physical examination was 
essentially normal.  The impression was that of hypertension, 
labile, probably benign, cause undetermined, probably related 
to mild anxiety.  

Although the December 1964 report mentioned hereinabove 
refers to a diagnosis of hypertension on the veteran's 
separation physical examination, the veteran's physical 
examination report in the claims file was dated in January 
1965.  However, the veteran's blood pressure reading on the 
January 1965 examination report of record was 124/74, well 
within normal limits.  

The veteran was afforded a VA general medical examination in 
April 2000.  A diagnosis of hypertension was noted, but there 
was no discussion as to the history or etiology of such 
hypertension.  Importantly, the physician did not review the 
veteran's claims file prior to the examination.

A December 2000 private physician statement indicated that 
the veteran was currently being treated for hypertension and 
had been receiving medication for hypertension since 
"19981."  It was therefore unclear whether the veteran's 
had been treated since 1981 or 1991.  

In addition, the private physician did not opine as to the 
etiology of the hypertension.  

A December 2000 VA letter from a VA nurse indicates that the 
veteran required close, ongoing hypertension management and 
was seen on a weekly basis.  

Moreover, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

Also, regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In light of the evidence of record, specifically the 
diagnosis in service of hypertension, the Board finds that 
the case must be remanded to afford the veteran a VA 
examination the purpose of determining the nature and likely 
etiology of the claimed condition.  

Due to the necessity of another VA examination, all pertinent 
medical records must be obtained.  Specifically, the private 
physician who provided the December 2000 letter regarding the 
veteran's medication for hypertension should be asked to 
provide copies of all pertinent treatment records.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him since 
service for the claimed hypertension, not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  After obtaining the necessary 
authorization from the veteran, the RO 
should contact his private physician who 
provided the December 2000 letter to have 
him provide copies of all pertinent 
treatment records for review.  In this 
regard, the physician should be asked to 
opine as to the likelihood that the 
veteran's hypertension developed during 
service.  

3.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed hypertension.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed 
hypertension.  Based on his/her review of 
the case, the examiner should provide an 
opinion, with adequate rationale, that 
the veteran has current disability 
manifested by essential hypertension due 
to disease or injury which was incurred 
in or aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



